DETAILED ACTION


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7 of U.S. Appl No. 16/851,110 in view of  Warsawski et al. (US Pub. No. 2017/0083785 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations would be obvious in view of Warsawski.
Table 1 illustrates the conflicting claim pairs:
Present Application
1
12
App. No. 16/851,110
1
7


Table 2 illustrates a mapping between the limitations claim 1 of the present application and claim 1 of US App 16/851,110.  The limitations of the present application not taught by claim 1 of App No 16/851,110 have been bolded for purposes of clarity:
Claim 1 of present App.
Claim 1 of App. No. 16/851,110
1. An information processing apparatus comprising: a processor configured to acquire a first recognition result and a first recognition probability on target data from a first recognizer, acquire a second recognition result and a second recognition probability on the target data from a second recognizer, 
1. An information processing apparatus comprising: a processor configured to execute first acquisition processing for acquiring a first recognition result and a first recognition probability on target data from a first recognizer, execute second acquisition processing for acquiring a second recognition probability for the first recognition result on the target data from a second recognizer, 
execute checking of the first recognition result and the second recognition result, and execute first control in a case where the first recognition result and the second recognition result match each other as a result of the checking, wherein the first control is control for executing either of first processing or second processing on the matched recognition result 

And outputting a processing result based on at least one of the first recognition probability or the second recognition probability, and a human workload for the first processing is smaller than a human workload for the second processing.
and execute control for determining which of first processing and second processing with a necessary human workload greater than in the first processing is to be executed for the first recognition result based on the first recognition probability and the second recognition probability.


As Table 2 clearly illustrates, the only limitations not taught by claim 1 of App. No. 16/851,110 are 
execute checking of the first recognition result and the second recognition result, and execute first control in a case where the first recognition result and the second recognition result match each other as a result of the checking, wherein the first control is control for executing either of first processing or second processing on the matched recognition result 
However, Warsawski discloses,  matching the first and second recognition results prior to using probabilities to determine the first processing or second processing. (See Warsawski ¶46 or see the rejection of claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the matching of OCR results from two different recognizers prior to determining which process to execute as suggested by Warsawski to app 16/851,110’s claim 1 using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to obtain a more accurate recognition result by performing an additional step of checking if the OCR results match.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warsawski et al. (US Pub. No. 2017/0083785 A1).
Regarding claim 1, Warsawski discloses, an information processing apparatus comprising: a processor configured to (See Warsawski ¶92, “In some implementations, instructions are stored in an information carrier and, when executed by one or more processing devices (for example, processor 552), perform one or more methods, such as those described above.”)
acquire a first recognition result and a first recognition probability on target data from a first recognizer, acquire a second recognition result and a second recognition probability on the target data from a second recognizer, 
(See Warsawski ¶46, “Embodiments herein may employ more than one OCR engine of different types and/or configurations. In some embodiments, the processor feeds the unknown letters/glyphs/words into multiple OCR engines.” 
Further see Warsawski ¶11, “a segmented glyph classified by a first OCR engine with a confidence score … a classification of the segmented glyph based on a confidence score achieved by the second and/or subsequent OCR engine(s).”)
execute checking of the first recognition result and the second recognition result, and execute first control in a case where the first recognition result and the second recognition result match each other as a result of the checking, (See Warsawski ¶46, “In some embodiments, the processor feeds the unknown letters/glyphs/words into multiple OCR engines, and uses a simple majority algorithm (or other algorithm) to choose the most likely correct classification.” In the case where  there are only two OCR engines then the majority must be when both images match.)
wherein the first control is control for executing either of first processing or second processing on the matched recognition result and outputting a processing result based on at least one of the first recognition probability or the second recognition probability, and a human workload for the first processing is smaller than a human workload for the second processing.   (See Warsawski ¶46, “In addition, in some implementations, the system determines a confidence score of the accuracy of the classified glyph. The score is then used, in some implementations, to trigger alerts or to stop the processing.” 
Further see Warsawski ¶66, “In some implementations, a confidence level is determined in step 128, for each newly identified glyph 126. If the confidence level is determined in step 128 to be satisfactorily high (e.g., meets an acceptable, predetermined threshold), the glyph 126 is added to the database or cache used in step 120 to be subsequently used, e.g., in the identification of glyphs of other pages or other documents. If the confidence level identified in step 128 is low, the unverified glyph is stored (step 130), and an alert is triggered that possible additional analysis, or human intervention is necessary to definitively identify the glyph and whether to include it in the database used in step 120.”)
 
Regarding claim 2, Warsawski discloses, the information processing apparatus according to claim 1, wherein, in the first control, the first processing is executed on the matched recognition result in a case where the first recognition probability is higher than a threshold value, and the second processing is executed on the matched recognition result in a case where the first recognition probability is equal to or lower than the threshold value.  (See Warsawski ¶66, “In some implementations, a confidence level is determined in step 128, for each newly identified glyph 126. If the confidence level is determined in step 128 to be satisfactorily high (e.g., meets an acceptable, predetermined threshold), the glyph 126 is added to the database or cache used in step 120 to be subsequently used, e.g., in the identification of glyphs of other pages or other documents. If the confidence level identified in step 128 is low, the unverified glyph is stored (step 130), and an alert is triggered that possible additional analysis, or human intervention is necessary to definitively identify the glyph and whether to include it in the database used in step 120.”)

Regarding claim 6, Warsawski discloses, the information processing apparatus according to claim 1, wherein, in the first control, control for determining which of the first processing and the second processing is to be executed on the matched recognition result is executed based on both of the first recognition probability and the second recognition probability.  (See Warsawski ¶46, “In addition, in some implementations, the system determines a confidence score of the accuracy of the classified glyph. The score is then used, in some implementations, to trigger alerts or to stop the processing.”
Further see Warsawski Fig 3A(II) box 348 which uses a “Weighted Confidence” of glyphs from multiple OCRS, which in the case of two OCRs results in a weighted confidence based on the first OCR and the second OCR.)

Regarding claim 11, Warsawski discloses, the information processing apparatus according to claim 1, wherein the processor is configured to further acquire a k-th recognition result and a k-th recognition probability on the target data from a k-th recognizer for each k from k = 3 to k = N (where N is an integer equal to or greater than 3) , (See Warsawski ¶46, “Embodiments herein may employ more than one OCR engine of different types and/or configurations. In some embodiments, the processor feeds the unknown letters/glyphs/words into multiple OCR engines.” 
As shown in Fig. 3A(I) box 310 there can be “n” OCR engines. 
Further see Warsawski ¶11, “a segmented glyph classified by a first OCR engine with a confidence score … a classification of the segmented glyph based on a confidence score achieved by the second and/or subsequent OCR engine(s).”)
execute checking of the k-th recognition result for each k from k = 1 to k = N in the checking, and execute third control instead of the first control in a case where all of the k-th recognition result for each k from k = 1 to k = N match one another as a result of the checking, (See Warsawski ¶46, “In some embodiments, the processor feeds the unknown letters/glyphs/words into multiple OCR engines, and uses a simple majority algorithm (or other algorithm) to choose the most likely correct classification.” The simple majority includes a case when all N OCR’s match.)
and the third control is control for executing either of the first processing or the second processing on the matched recognition result and outputting a processing result based on at least one of the k-th recognition probability for each k from k = 1 to k = N.  (See Warsawski ¶46, “In addition, in some implementations, the system determines a confidence score of the accuracy of the classified glyph. The score is then used, in some implementations, to trigger alerts or to stop the processing.”
Further see Warsawski Fig 3A(II) box 348 which uses a “Weighted Confidence” of glyphs from multiple OCRS, which in the case of multiple OCRs results in a weighted confidence based on all N OCRs.)

Regarding claim 12, Warsawski discloses, a non-transitory computer readable medium storing a program that causes a computer to execute processing for (See Warsawski ¶92, “In some implementations, instructions are stored in an information carrier and, when executed by one or more processing devices (for example, processor 552), perform one or more methods, such as those described above. The instructions can also be stored by one or more storage devices, such as one or more computer- or machine-readable mediums.”)
acquiring a first recognition result and a first recognition probability on target data from a first recognizer, acquiring a second recognition result and a second recognition probability on the target data from a second recognizer, executing checking of the first recognition result and the second recognition result, and executing first control in a case where the first recognition result and the second recognition result match each other as a result of the checking, wherein the first control is control for executing either of first processing or second processing on the matched recognition result and outputting a processing result based on at least one of the first recognition probability or the second recognition probability, and a human workload for the first processing is smaller than a human workload for the second processing.  (See the rejection of claim 1 as it is equally applicable for claim 12 as well.)


	Allowable Subject Matter
Claims 3-8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the information processing apparatus according to claim 2, wherein the processor is configured to further execute the first processing on the first recognition result in a case where the first recognition probability is higher than a second threshold value higher than the threshold value before executing the checking, and the checking is executed in a case where the first recognition probability is equal to or lower than the second threshold value.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 4, the information processing apparatus according to claim 1, wherein, in the first control, the first processing is executed on the matched recognition result in a case where the first recognition probability is higher than a third threshold value and the second recognition probability is higher than a fourth threshold value, and the second processing is executed on the matched recognition result in a case where the first recognition probability is equal to or lower than the third threshold value or the second recognition probability is equal to or lower than the fourth threshold value.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 6, the information processing apparatus according to claim 2, wherein second control is executed in a case where the first recognition result and the second recognition result do not match each other as a result of the checking, and the second control is control for executing the first processing on the first recognition result in a case where the first recognition probability is higher than a second threshold value higher than the threshold value, and executing the second processing on the first recognition result in a case where the first recognition probability is equal to or lower than the second threshold value.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 10, the information processing apparatus according to claim 9, wherein the processor is configured to further execute the first processing on the first recognition result in a case where the first recognition probability is higher than a fifth threshold value before executing the checking, and execute the first processing on the second recognition result in a case where the second recognition probability is higher than a sixth threshold value before executing the checking, and the checking is executed in a case where the first recognition probability is equal to or lower than the fifth threshold value and the second recognition probability is equal to or lower than the sixth threshold value.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

	Regarding claim 5, 7, and 8, these claims are objected to since they depend from objected to claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Istenes et al. (US Pub. No. 2018/0107892 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662